935 F.2d 1288Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jean Claude VERNET, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 90-1835.
United States Court of Appeals, Fourth Circuit.
Submitted March 20, 1991.Decided June 25, 1991.

On Petition for Review of an Order of the Immigration and Naturalization Service.  ( Ajo-fbk-orh)
Jean Claude Vernet, petitioner pro se.
Mark Christopher Walters, Stewart Deutsch, United States Department of Justice, Washington, D.C., for respondent.
BIA
AFFIRMED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jean Claude Vernet petitions for review of a final order of the Board of Immigration Appeals.  After reviewing the record, we are convinced that he was properly found to be deportable because of his conviction of possession with intent to distribute cocaine, in violation of Va.Code Ann. Sec. 18.2-248(a).  See 8 U.S.C. Sec. 1251(a)(11).  Further, because the crime was of a serious nature threatening the community of the United States, Vernet was statutorily precluded from withholding of deportation.  See 8 U.S.C. Sec. 1253(h)(2)(B);  Arauz v. Rivkind, 845 F.2d 271 (11th Cir.1988).  Finally, the Attorney General did not abuse his discretion in denying asylum to Vernet, who did not establish a well-founded fear of persecution if he were returned to his native country.  See 8 U.S.C. Sec. 1101(a)(42);  INS v. Cardoza-Fonseca, 480 U.S. 421 (1987).  Finally, we discern no prejudice to Vernet resulting from the manner in which his wife's testimony was received at the hearing before the Immigration Judge on December 8, 1990.


2
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.